OPINION — AG — ** (1) A PERSON COMMISSIONED AS AN OFFICER IN THE UNITED STATES ARMY, DRAWING FULL PAY AS SUCH OFFICER, AND ON ACTIVE DUTY, COULD BE LEGALLY COMPENSATED FROM STATE FUNDS FOR SERVICES PERFORMED AS UNITED STATES PROPERTY OFFICER UNDER 74 Ohio St. 285 [74-285] (2) THE BOND REFERRED (SURETY BOND) T IS TO PROTECT THE UNITED STATES FROM LOSS OCCURRING TO PROPERTY OWNED BY IT AND USED BY THE OKLAHOMA NATIONAL GUARD, AND THE A.G. IS OF THE OPINION THAT WHERE FEDERAL REGULATIONS REQUIRE A STATE EMPLOYEE TO EXECUTE AN OFFICIAL BOND TO PROTECT THE UNITED STATES FROM LOSS OCCURRING TO PROPERTY OWNED BY IT AND USED BY THE OKLAHOMA MILITARY DEPARTMENT, AS A CONDITION PRECEDENT TO THE USE OF SAID PROPERTY, SUCH EXPENSE COULD BE PROPERLY CONSIDERED AS AN OPERATING EXPENSE OF THE OKLAHOMA NATIONAL GUARD AND PAID FROM AN APPROPRIATION FOR THAT PURPOSE. (3) THE SERVICE CONTRACT UNDER WHICH THE EXPENSES OF CERTAIN ACTIVITIES OF THE OKLAHOMA NATIONAL GUARD, BUT THAT IN ORDER TO SECURE THE SHARE OF THE EXPENSES WHICH THE DEPARTMENT OF THE ARMY IS TO PAY, THE CONTRACTS PROVIDES THAT THE STATE MUST ADVANCE THE FUNDS FOR THE ENTIRE AMOUNT, AND THAT THE DEPARTMENT OF THE ARMY WILL CONTRIBUTE ITS SHARE TO THE STATE ON A MONTHLY BASIS.(AFFIRMATIVE) (MAINTENANCE AND OPERATION OF CERTAIN FACILITIES AT FORT SILL) (NATIONAL GUARD, MILITARY, EXPENSES, MAINTENANCE, FEDERAL FUNDS, OPERATING EXPENSES) CITE: 44 Ohio St. 111 [44-111], 44 Ohio St. 115 [44-115], ARTICLE II, SECTION 12, 74 Ohio St. 285 [74-285] (RICHARD M. HUFF) (DUAL OFFICE HOLDING, FEDERAL POSITION, FEDERAL EMPLOYEE) ALSO OPINION NO.  FEBRUARY 10, 1943 — CHILDERS